DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
Line 7 of claim 19 appears to have a typo and the word “upon” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popoff et al. US 6,113,781.

	Claims 1 and 19, Popoff teaches a filtration assembly comprising: a filter housing comprising a base (412) and a cover (428) including an underside having one or more retainer features (see below), the one or more retainer features including a protrusion extending substantially axially along an inner perimeter of the cover and the protrusion extending radially inward from the cover, the cover removably coupled to the base, and a filter element (424) removably installed within the base when the cover is coupled to the base, the filter element comprising: filter media (426) and an endplate (467) coupled to one end of the filter media, the endplate comprising an outer perimeter and one or more engagement features (488) protruding from the outer perimeter, the one or more engagement features engaging the one or more retainer features in the cover upon installation of the endplate into the cover thereby coupling the endplate to the cover (fig. 22-32).

    PNG
    media_image1.png
    526
    728
    media_image1.png
    Greyscale

	Claim 20, Popoff further teaches each retainer feature comprises a slot (490) forming a pathway (fig. 22-32).
	Claim 21, Popoff teaches the recited retainer feature. The recitation of the slot engaging with a post on the endplate and the protrusion engages with a tab of the endplate is a recitation of intended use and does not provide any further structural limitations to the claimed filter housing as a filter element with a post and tab on an endplate is not part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popoff et al. US 6,113,781 in view of Bloomer US 6,299,661.

	Claim 2, Popoff further teaches the endplate comprises a top and bottom surface, the outer perimeter extends axially between the top and bottom surfaces and each of the engagement features 	comprises a post (488) (fig. 22-23). Popoff does not teach a tab or the post being proximate the top surface.
Bloomer teaches a filtration assembly comprising a filter housing, a filter element removably installed within the housing, the filter element comprising: filter media (16) and an endplate (26) having a top and bottom surface, the outer perimeter extending axially between the top surface and the bottom surface, the endplate comprising an engagement feature comprising a post (122) and a tab (24), the post positioned proximate the top surface (at 18) and the tab positioned proximate the bottom surface (fig. 1-3). The recited engagement feature is a known type of connection in the art as demonstrated by Bloomer and would have been recognized as a functional equivalent to the engagement feature of Popoff. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, the connection of Bloomer provides a similar bayonet type connection with the additional benefit of preventing rotation of the filter element and securing the filter element from being axially pulled out of the cover (col. 5, lines 1-8).
	Claim 3, Popoff in view of Bloomer does not teach the tab extending below the bottom surface of the endplate. The recitation of the tab extending below the bottom surface of the endplate is merely a recitation of shifting the location of the tab of the prior art. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Shifting the positions of the tab and protrusion would not modify the operation of the device as they would still be able to engage in the claimed location.
	Claim 4, Popoff further teaches each retainer feature of the cover comprises a slot (490) forming a pathway (fig. 22-23).
	Claims 5-9, Bloomer further teaches the tab comprises a sloped portion (the portion that slides over (32)) and a tab wall portion (the portion that engaged with (32)), the tab wall portion extends axially and outwardly from an outer perimeter, a radius of the sloped portion increasing in a clockwise direction (fig. 1-3); the sloped portion extend between the outer perimeter and the tab wall portion (fig. 1-3); and the tab configured to flex past the protrusion (32), the tab wall portion engaging the protrusion wall portion when the post is received within the pathway formed by the slot (fig.1-3).
	Claim 10, Popoff further teaches the endplate comprises a top and bottom surface, the outer perimeter extends axially between the top and bottom surfaces and each of the engagement features 	comprises a second portion (488) that engages with a slot of the cover (fig. 22-23). Popoff does not teach a first portion configured to engage with a protrusion of the cover.
Bloomer teaches a filtration assembly comprising a filter housing, a filter element removably installed within the housing, the filter element comprising: filter media (16) and an endplate (26) having a top and bottom surface, the outer perimeter extending axially between the top surface and the bottom surface, the endplate comprising an engagement feature comprising a second portion (122) and a first portion (24), the first portion configured to engage with a protrusion (32) of the cover and the second portion configured to engage with a slot (the spaces between (28)) (fig. 1-3). The recited engagement feature is a known type of connection in the art as demonstrated by Bloomer and would have been recognized as a functional equivalent to the engagement feature of Popoff. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, the connection of Bloomer provides a similar bayonet type connection with the additional benefit of preventing rotation of the filter element and securing the filter element from being axially pulled out of the cover (col. 5, lines 1-8).

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778